Citation Nr: 1758400	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  14-11 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for headaches to include migraines.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Santiago, Counsel


REMAND

The Veteran served on active duty from April 24, 1979, to May 11, 1979.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).

In February 2017, the Veteran testified at a Board video conference hearing before the undersigned Veterans Law Judge.

At the Board hearing, the Veteran contended that he experienced migraines in service, which he never experienced before service.  In the alternative, he contended that he experienced headaches before service and that the heat and humidity during service at Fort Jackson worsened these headaches.

The Veteran's service treatment records (STRs) include a February 5, 1979, clinical consultation sheet showing that the Veteran complain of severe intermittent headaches after being struck by a truck at age 5.  The provisional diagnosis on this clinical record is rule out EPTS (existed prior to service) migraine.

The evidence is unclear as to whether the Veteran has a current diagnosis of migraines or another type of headache and whether any such diagnosis existed prior to service.  In this regard, a May 1, 1979, STR indicates that the Veteran complained of migraine headaches for 20 years EPTS, and the assessment in this STR was tension headache.

Additionally, a May 2, 1979, STR shows that the Veteran indicated that he had been seen by civilian physicians (Dr. Greenbaum and Dr. Cottam) many times prior to service for a diagnosis of migraine headaches.  However, on his March 2014 substantive appeal form, the Veteran asserts that he did not have migraines as a child but that he had standard non-recurring headaches.

Because VA has not afforded the Veteran an examination, the Board finds that he should be scheduled for a VA examination in order to determine if any headache disability exists and, if so, whether such disability pre-existed service, is related to service, and/or was aggravated by service.  See 38 U.S.C. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The duty to assist extends to providing assistance to obtain sufficiently identified VA medical records or records of examination or treatment at non-VA facilities authorized by VA, regardless of their relevance.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016).  Accordingly, these sufficiently identified records should be obtained on remand including the records mentioned above as well as those mentioned in the August 2010 rating decision (records from Dr. Bal and Dr. Capos).  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Ongoing VA medical records should also be requested.

Accordingly, the case is REMANDED for the following actions:

1.  Request updated VA treatment records.

2.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all providers, who treated the Veteran for migraines or any other headaches.  After securing any necessary releases, request any relevant records identified which are not duplicates of those contained in the claims file.  If any requested records are unavailable, then the file should be annotated as such, and the Veteran should be so notified.  Specifically, request records from Dr. Greenbaum, Dr. Cottam, Dr. Bal, and Dr. Capos.

3.  After associating the above records, if any, with the claims file, schedule the Veteran for a VA examination by an examiner, with sufficient expertise to determine the nature and etiology of any currently present migraines or other headaches.

Based on the examination results and a review of the record, the examiner should provide the following information:

(A) Does the Veteran currently have, or has he ever had, a diagnosis of migraines?

(B) 	If so, offer an opinion as to whether the migraines clearly and unmistakably (undebatably) preexisted his military service, to include consideration of the STRs suggesting that the Veteran had migraines EPTS and his contentions that he did not have migraines but standard headaches as a child.

(C) 	If determined that the Veteran had migraines that preexisted service, offer an opinion as to whether such migraines were clearly and mistakably (undebatably) NOT aggravated by his service, to include consideration of the Veteran's contentions that his headaches were worsened by the heat and humidity during service.

(D) If determined that the Veteran did not undebatably have migraines prior to service, opine on whether it is at least as likely as not (50 percent or greater probability) that any migraines after service had their onset during, or are etiologically related to, the Veteran's military service, to include consideration of the Veteran's contentions that he did not experience migraines until service.

(E) 	Does the Veteran currently have, or has he ever had, a diagnosis of headaches other than migraines, such as tension headaches?

(F) 	If so, offer an opinion as to whether any such headaches clearly and unmistakably (undebatably) preexisted his military service, to include consideration of the STRs suggesting that the Veteran had tension headaches and his contentions that he did not have migraines but standard headaches as a child.

(G) If determined that the Veteran had headaches other than migraines that preexisted service, offer an opinion as to whether such headaches were clearly and mistakably (undebatably) NOT aggravated by his service, to include consideration of the Veteran's contentions that his headaches were worsened by the heat and humidity during service.

(H) If determined that the Veteran did not undebatably have headaches other than migraines prior to service, opine on whether it is at least as likely as not (50 percent or greater probability) that any headaches other than migraines after service had their onset during, or are etiologically related to, the Veteran's military service, to include consideration of the Veteran's contentions that he did not experience headaches of great severity until service.

"Aggravation" is an increase in severity of a disability that is not due to a temporary flare-up or natural progression of the disease.

4.  Finally, after the development requested above has been completed to the extent possible, and any additional development deemed necessary is accomplished, readjudicate the appeal.  If the benefit sought is not granted in full, then furnish the Veteran and his representative with a supplemental statement of the case and give them an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

